Citation Nr: 1427201	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-45 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, claimed as stomach illness, to include as secondary to the service-connected anal fissure/fistula.

3.  Entitlement to an initial compensable rating for anal fissure/fistula, status post fistulotomy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June to September 2000, February to May 2003, and from June 2006 to September 2007.  

This matter is on appeal to the Board of Veterans' Appeals (Board) from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran testified before the Board.  A transcript of the hearing is associated with the claims file.  In September 2013, the Board remanded this appeal for additional evidentiary development.  It has since been returned for further appellate action.  

In correspondence received at the Board in December 2013, the Veteran revoked his authorization to be represented by Disabled American Veterans.  He indicated that he would proceed unrepresented in this appeal.  


FINDINGS OF FACT

1.  A current acquired psychiatric disorder is not related to service or to any service-connected disability.  

2.  A current GI disorder is not related to service or to any service-connected disability.  

3.  The service-connected anal fissure/fistula is asymptomatic.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  A GI disorder was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for a compensable rating for anal fissure/fistula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7335 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder

The Veteran has made several assertions regarding the onset and causation of his current psychiatric disorder.  He has asserted that the disability, or symptoms of the disability, began in service, or that they predated service and were aggravated by service, or that they began after service and are proximately due to or a result of his service-connected anal fissure/fistula.  He has also separately asserted that he has PTSD as a result of mortars hitting his base during service and being fired at while in a helicopter.  The Board will address these assertions in turn.  

As an initial matter, the Veteran has been diagnosed with a current psychiatric disorder, including major depressive disorder (October 2013, October 2008) and adjustment disorder with chronic depression (October 2008).  Therefore, a current disorder is shown.

Regarding direct in-service incurrence of a current psychiatric disorder, an October 2013 medical report concluded that an opinion as to direct service connection could not be rendered without resort to speculation.  The rationale as provided by the examiner was the absence of mental health treatment or corroborating records during active duty service, as well as other confounding factors (legal history coinciding with return from deployment).  

The examiner noted that the Veteran reported chronic subthreshold symptoms of depression and anxiety that preceded his military service and participation in individual therapy at Queens College around 1999, prior to active duty service.  The Veteran reported that while deployed to Iraq in 2006-2007, he experienced significant feelings of loneliness, and when he returned home, he expected to feel better, but had significant difficulty adjusting to civilian life.  

The examiner noted that the Veteran reported no clear stressor or event which occurred during his deployment and described that his depressive symptoms began primarily after returning home.  The examiner found it notable that the Veteran was charged with a felony in July 2007 and this was thought to be a significant factor in his current symptomatology, which he describes as being "limited in what he can achieve" due to his legal status/criminal record.  The examiner thought that this was a primary factor in his current depressive symptoms.   

The Board finds that the examiner's conclusion that an opinion could not be provided without resort to speculation is adequately supported by a discussion of the relevant facts as contemplated in the Veterans Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner explained the facts that could not be determined, i.e., which of the conflicting accounts of causation asserted by the Veteran is true.  As noted above, he has not been consistent in his assertions regarding the onset and causation of his psychiatric disorder.  He has presented substantially different historical accounts which could not all be accurate.  The material changes in his account support the examiner's stated inability to provide a non-speculative opinion regarding direct causation.  

The Board notes that service treatment records reveal no complaint or treatment for psychiatric issues during the Veteran's service which terminated in September 2007.  The first reference to actual psychiatric symptoms in the clinical record is dated in October 2008.  Notably, he identified current legal issues as the precipitating factor for his symptoms and reported that he enjoyed his experience in service and liked the fast pace of service, the structure, and the financial support.  He also reported that he was arrested in June 2008 and that he currently had a lawyer and that lawyer fees were creating financial distress.  

The Veteran also reported that he had been having trouble transitioning from Iraq to civilian life and that he was homesick while in Iraq.  While he felt happy when he first returned home in August 2007, he felt as though friends and family had moved on and he was behind everyone else.  He reported that he had always struggled with symptoms of depression and went through periods in which he isolated from others and thought deeply about his life; however these periods had been short-lived and he still enjoyed many activities.  He related that he was in counseling for a period of one month when he was 19 years of age because he was feeling stressed about a break up with an ex-girlfriend.  The diagnosis was adjustment disorder.  

Regarding the Veteran's identification of pre-service psychiatric symptoms, he is presumed to have been in sound condition when examined, accepted, and enrolled into service in August 1999.  Accordingly, the Board presumes that there was no pre-service psychiatric disorder and this is a claim of direct service-connection, not aggravation.  

Regarding the Veteran's identification of in-service psychiatric symptoms, he is competent to describe that he felt homesick in Iraq; however, this has not been identified by any medical professional as a symptom of a psychiatric disorder.  He reported in August 2008 that he also experienced a depressed mood and insomnia in Iraq.  To the extent he now seeks to establish an in-service psychiatric injury or disease, his immediate post-service actions and reports to medical professionals directly conflicts with this account.  

Of great significance in determining the most likely onset of psychiatric symptoms, during routine VA outpatient visits prior to the mid-October 2008 evaluation, the Veteran was screened for symptoms of depression.  In mid-September 2007, it was noted that a depression screen was "negative."  He was asked how often over the past two weeks he had been bothered by having little interest or pleasure in doing things or feeling down depressed or hopeless.  To each question he answered "[n]ot at all" and was assigned a depression score of "0."  An identical screen was performed in October 2008.  

The Veteran has since asserted that he was still trying to cope with the "depression & PTSD," and that he wanted to rush through the outprocess.  The Board notes that the second of these depression screens was conducted more than one year after separation and was not part of any service separation or outprocess.  Also significant, he submitted a service connection claim in late September 2008 in which he noted a stomach illness and a fissure/abscess as disabilities related to service; however, he did not mention any mental/psychiatric disorder or symptoms.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action shortly after discharge regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated as early as September 2008 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed himself entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric or mental disorder, when viewed in the context of action regarding other claims, may reasonably be interpreted as indicative of the lack of psychiatric or mental symptomatology at that time.  

It was then less than one month until the mid-October 2008 outpatient report containing the first reference to mental health symptoms in conjunction with recent legal issues and financial stress.  Moreover, in a late-October 2008 treatment report, the Veteran reported no prior formal psychiatric history.  In late-March 2009, he submitted a VA Form 21-4138 on which he reported "[t]his is a new claim for a psychiatric condition.  Since I have been back from Iraq I haven't been the same."

Thus, the Veteran has presented contradictory accounts of the onset of symptoms of depression.  He reported shortly after service that he had no such symptoms, and his responses prompted a negative screen for depression on two separate occasions approximately one year apart.  Then, in connection with a claim for VA benefits, he presented a contradictory account of onset of depression and related symptoms during his service in Iraq.  These contradictory statements weigh against his credibility.

The Board finds that the reports given by the Veteran to healthcare professional in September 2007 and October 2008, at which time he was not seeking VA benefits for a psychiatric disorder, carry a greater indicia of accuracy than the account given shortly thereafter in conjunction with a claim for VA benefits.  Because in September 2007 and October 2008, he was seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  There is no question that he is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of symptoms.  Rather, it is the credibility and accuracy of the more recent account which the Board finds is lacking.  

The Veteran has submitted written statements from his brother and friend, each attesting to the Veteran's positive attitude prior to service as contrasted with his social withdrawal and irritability after his service.  The Board notes that, while his brother and friend are competent to relate his observations, as with his recent account, these accounts conflict with the negative depression screen conducted shortly after service separation and the lack of mention of psychiatric complaints in the initial service connection claim.  Moreover, they do not acknowledge his alternative account attributing symptoms to recent felony charges.  Accordingly, the Board assigns greater probative weight regarding the onset of symptoms to the clinical evidence.  

The Board also notes that, to the extent the events leading to a felony investigation and/or charges may have occurred during his active duty service, VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97 (January 16, 1997).  

In addition to the conflicting accounts discussed above, the Veteran has added to the confusion regarding the events of service by presenting two additional accounts of onset of psychiatric symptoms.  He has reported that he has PTSD due to in-service stressors, and that his psychiatric disorder is secondarily related to a service-connected anal fissure.  

In a September 2009 outpatient report, it was noted that the Veteran had a positive PTSD screen due to reports of traumatic events of a mortar hitting his base and being fired at while in a helicopter.  However, this account directly conflicts with PTSD screens completed prior to his current claim for disability compensation, in September 2007 and October 2008.  These were conducted at the same time as the depression screens noted above, but contained questions specific to PTSD.  On each of those occasions, the screens were negative.  

In evaluating the credibility of any factual assertion, consistency in the various retellings is a significant factor for the Board.  Sudden changes in a historical account undermine the credibility that can be placed on such an account, particularly when such changes correspond to a significant event, such as filing a claim for disability compensation.  

In finding that the Veteran's September 2009 account lacking in accuracy, the Board is persuaded by the fact that two pre-claim PTSD screens were negative with no assertion as to in-service stressors or associated psychiatric symptomatology.  Moreover, his description of his service in October 2008 is completely at odds with the September 2009 account.  He noted that he served in a finance unit and was deployed in 2003 for 4 months and again in June 2006 for 1 year.  He reported that he enjoyed his experience in service but was homesick at times.  He liked the fast pace of service, the structure, and financial support.  

Thus, prior to filing his claim, his description of his time in service was quite positive and included no mention of stressors or events similar to those described in September 2009.  Only after a claim for disability compensation for psychiatric symptoms was filed did he introduce his account of in-service combat stressors.  

In sum, the Board finds that the accurate facts in this case are that the Veteran did not experience psychiatric symptoms in service, or after service, until October 2008.  To the extent the onset of symptoms may have been within one year of service separation (although this is not shown clinically), the Board notes that he has not been diagnosed at any time with a psychosis.  Therefore, there is no presumption of service connection under 38 C.F.R. § 3.307, 3.309(a).  

Moreover, there is no medical opinion based on accurate facts that purports to relate any current psychiatric diagnosis to service.  As noted above, the September 2009 report is not based on an accurate factual account and is therefore not credible evidence of current PTSD based on an in-service stressor.  There is no other diagnosis of PTSD of record.  

While the Veteran is competent to provide an etiology opinion where the cause of a current disability is an observable event, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of a psychiatric disorder is not an event capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, his opinion, as discussed above, is based on inaccurate facts.  

Turning to the secondary service connection theory of entitlement, service connection is in effect for an anal fissure/fistula.  In October 2013, a VA examiner found that the Veteran's anal fissure less likely as not exacerbated his psychiatric disorder beyond its natural progression.  The rationale was that the Veteran was rated at 0 percent for a fissure/fistula of the anus and a recent examination indicated that the disability consisted of a healed scar.  Records indicated anal fissure repair surgery in 2007.  While the Veteran reported GI symptoms which cause him pain and discomfort and may limit his socialization, according to the examiner, these did not appear to be related specifically to the fissure/fistula of the anus.  

The Board notes that the examiner was also asked to address causation, in addition to whether there was aggravation; however, the examiner's reasoning that there was no relationship between the fissure/fistula and the psychiatric disorder would appear to adequately address causation and aggravation.  The term "relationship" is not specific to aggravation.  There is no medical opinion that supports a relationship of any kind between the service-connected anal fissure/fistula and a psychiatric disorder.  As discussed above, the Veteran is not competent to comment on the etiology of a psychiatric disorder.  

Accordingly, the Board finds that a preponderance of the evidence is against any relationship between a current psychiatric disorder and service or a service-connected disability.  As such, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Service Connection for a GI Disorder

The Veteran asserts that he had the current stomach disorder in service or that the symptoms he experienced in service lead to the current disability (see notice of disagreement March 2009).  He testified that everything was fine until he went to Iraq in August 2007.  Upon arriving in Iraq, he began to feel a weakness in his stomach and began going to the bathroom about five to seven times daily.

Service treatment records reveal no treatment or complaint of stomach symptoms at any time during service.  On a June 2006 Report of Medical History, the Veteran circled "No" in response to whether he had a history of bowel problems.  Health reviews conducted in June 2006 and August 2006 found that no referral was needed for any issues (including GI).  An examination in July 2005 included normal clinical findings for abdomen and viscera.  He reported no history of frequent indigestion or heartburn, stomach or intestinal problems.  

After service, there is no complaint of stomach issues until the current claim.  Notably, a September 2007 VA primary care outpatient report reflects that a screen for GI symptoms was conducted and the Veteran reported none.  A review of systems showed no nausea or vomiting, no change in bowel patterns, and no bright red blood per rectum.  

The Veteran filed his claim one year later in September 2008 noting a "stomach illness" beginning in September 2006.  He related noted that he had been treated in March 2007 and February 2008.  Significantly, the asserted September 2006 onset and March 2007 treatment each came after his assertion in September 2007 that he had no GI symptoms.  

In an October 2008 psychology note, the Veteran reported that he experienced stomach cramps and pain resulting from an abscess on his buttocks that he developed in Iraq.  He provided no explanation for this asserted relationship.  An October 2008 notation of a prior history of GI problems indicated only the anal fissure for which he is already service-connected.  

The Veteran was afforded a VA examination in October 2013.  The only diagnosis was helicobacter pylori with date of initial diagnosis in December 2008.  The examiner opined that it is not as likely as not (at least a 50-50 degree of probability) that the diagnosed disorder was related to active service.  The examiner reasoned that there were no complaints or treatment of a stomach condition while in service.  The examiner also opined that the H-pylori gastritis was not related to the anal fissure/fistula in 2007.  The rationale was that there is no scientific evidence to relate anal fissures/fistulas to H-pylori gastritis.  

There is no medical opinion that purports to relate a current GI disorder to service or to a service-connected disability.  While the Veteran is competent to describe his symptoms, including the onset of symptoms, in this case, his recent assertions conflict with his post-service assertions in September 2007.  As discussed with respect to the psychiatric claim, his account that he had no GI symptoms, given to a treatment provider prior to filing his claim for disability compensation, is more reliable than the contradictory account given after filing a claim for disability compensation.  

The Board finds that the Veteran did not have a history of stomach or GI symptoms at the time he left service, but had onset of symptoms in September 2008.  The Board also notes that, while there is a presumption of service connection for peptic ulcers (gastric or duodenal) that become manifest to a compensable degree within one year of service, see 38 C.F.R. § 3.307, 3.309(a), he has not been diagnosed with a peptic ulcer.  Accordingly, there is no presumption of service connection for the diagnosed H-pylori gastritis.  

As the Veteran's GI disorder had onset after service and is not related to service and is not related to any service-connected disability, to include by way of aggravation, the Board finds that service connection for a GI disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Increased Rating for Anal Fissure

The current appeal arises from a claim for service connection received at the RO in September 2007.  In November 2008, the RO granted service connection for anal fissure/fistula and internal hemorrhoids, status post fistulotomy and assigned a noncompensable rating under DC 7335.  

Under DC 7335, fistula in-ano is rated in accordance to impairment of sphincter control (DC 7332).  Under that code, a 0 percent rating is assigned for a healed or slight condition without leakage.  A 10 percent rating requires constant slight, or occasional moderate leakage.  A 30 percent rating requires occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating requires extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating requires complete loss of sphincter control.

A VA examination was conducted in October 2013.  The examiner noted that the Veteran developed a rectal abscess, which drained spontaneously, and he then developed an anal fistula.  He had the rectal abscess drained surgically and the fistula closed.  The examiner found that, currently, there are no symptoms of anal fistula or fissure, and that there are no current findings, signs or symptoms attributable to the diagnosis.  The results of rectal/anal examination were normal.  

The examiner also found no external hemorrhoids, anal fissures, or other abnormalities.  No scars or other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosis were found.  The examiner found that there would be no impact of the disability on the Veteran's ability to work.  

The Veteran has reported that he suffers from daily and chronic pains from the fissure and hemorrhoids (notice of disagreement).  He also reports frequent diarrhea and occasional accidents because of loss of sphincter control (VA Form 9).  

The Board notes that the rating for hemorrhoids is not on appeal.  While the Veteran is competent to describe his symptoms, and the Board does not doubt his symptoms as described, attributing symptoms of diarrhea and loss of sphincter control to a specific disability requires medical knowledge and is not capable of lay observation.  

The Veteran's opinion that his symptoms of diarrhea and loss of sphincter control are related to the service-connected disability is not competent evidence.  The October 2013 examiner specifically found that there was no current anal fissure and that there were no current symptoms associated with the service-connected disability.  Accordingly, there is no basis to assign a compensable rating.  To the extent any higher level of compensation is sought, the preponderance of the 
evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the findings made by the medical professionals, specifically that the Veteran's disability is asymptomatic, support a finding that referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the RO has obtained evidence including the Veteran's service treatment records and VA outpatient treatment records.  He has notified VA that all of his psychiatric treatment is at VA.  The RO has arranged for VA examinations and medical opinions.  He has not asserted that any examination or opinion is inadequate and the Board finds that the examinations and opinions are adequate to make a determination in this case.    

Further, the remand instructions have been substantially complied with.  The RO was instructed to provide additional VCAA notice to the Veteran and to obtain updated VA treatment records, both of which were accomplished.  The RO was also instructed to schedule VA examinations to determine the nature and etiology of the claimed GI and psychiatric disorders and to determine the manifestations and severity of the service-connected anal fissure/fistula.  This too was accomplished.  

While the psychiatric examiner was unable to provide an opinion as to direct service connection for a psychiatric disorder without resort to speculation, the reasoning for this was provided by the examiner.  And, while the opinion regarding secondary service connection focused on aggravation rather than causation, the examiner's reasoning that there was no relationship between the fissure/fistula and the psychiatric disorder would appear to adequately address causation and aggravation.  In addition, he was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, he verified that all treatment records had either been submitted or were appropriately identified so that they could be obtained on remand.  His symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a GI disorder is denied.

A compensable rating for anal fissure/fistula is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


